DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/01/2019 and 02/10/2022 were considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“Analysis system” in claim 1 because it uses the generic placeholder “system” that is coupled with functional language “analysis” (which is equivalent to the functional language of “configured for analysis”) and “configured to generate a corresponding skin sensor value in dependence of a sensor signal of the sensor” without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
“Detector” in claim 1 because it uses a generic placeholder “detector” that is coupled with functional language “configured to detect polarized light” 
The Examiner notes that the recitation in claim 2 is not being interpreted under 35 U.S.C. 112(f) because the claim recites sufficient structure to perform the recited function (e.g., 2D camera).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or preAIA  35 U.S.C. 112, sixth paragraph limitation:
“Analysis system” appears to correspond to a smartphone or a processor as described in Page 10 of the Applicant’s specification. 
“Detector” appears to correspond to a 2D camera such as a CCD camera as described in Page 9, lines 9-10 of the Applicant’s specification.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.

The Examiner notes that “binary large objects” in claim 11 is being interpreted to be a group of pixels, next to each other, with the same characteristics, as indicated in lines 32-33 of page 33 of the Applicant’s specification. 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it is greater than 150 words in length.  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities:
Page 32, line 3: “Fig. b” should be --Fig. 15b--;
Page 32, line 4: “Fig. 5c” should be --Fig. 15c--.  
Appropriate correction is required.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 9 recites “system is configured to generate the skin sensor value based on an average number of pixels of the image above predefined thresholds weighted with the corresponding pixel intensity, respectively” in lines 2-4. Claim 1 recites “generate the skin sensor value based on based on an intensity dependent of the reflected light source light along a path between the first area and the second area” in lines 22-24. However, the specification does not provide antecedent basis for a skin sensor value that is based on an average number of pixels of the image above predefined thresholds weighted with the corresponding pixel intensity and based on an intensity dependent of the reflected light source light along a path between the first area and the second area. 
Claim 10 recites “system is configured to generate the skin sensor value based on a relation between an integrated intensity of the first area and the second area” in lines 2-3. Claim 1 recites “generate the skin sensor value based on based on an intensity dependent of the reflected light source light along a path between the first area and the second area” in lines 22-24. However, the specification does not provide antecedent basis for a skin sensor value that is based on an integrated intensity of the first area and the second area and based on an intensity dependent of the reflected light source light along a path between the first area and the second area. 

Claim Objections
Claims 1 and 11 are objected to because of the following informalities:
Claim 1, line 9: “the optical axis” should be --the optical axis of the sensor-- or --the sensor’s optical axis--; and 
Claim 11, lines 3-4: “on or more of” should be --on one or more of--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “with the skin at a second distance when the sensor is configured on the skin” in lines 9-10. It is unclear what component is at a second distance from the skin. Is the detector at a second distance from the skin? If so, the Examiner suggests amending the recitation in lines 9-10 to be “wherein the skin is at a second distance from the detector when the sensor is configured on the skin”. 
Claim 1 recites “and to detect reflected light source light” in lines 10-11. It is unclear what component detects reflected light source light. Is the detector detecting reflected light source light? If so, the Examiner suggests amending the recitation in lines 10-11 to be “wherein the detector is configured to detect reflected light source light”. 

Claim 1 recites “the skin” in line 9. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the recitation will be interpreted to be “
Claim 1 recites “a corresponding skin sensor value in dependence of a sensor signal of the sensor” in lines 16-17. It is unclear what the skin sensor value is “corresponding” to. Does the skin sensor value correspond the sensor signal of the sensor?
Claim 1 recites “the system” in lines 18 and 22. Claim 1 recites “a system” in line 1 and “analysis system” in line 16. It is unclear whether the recitations in lines 18 and 22 
Claims 2-15 are rejected by virtue of their dependence from claim 1. 
Claim 3 recites “the analysis system is configured to generate a corresponding skin sensor value in dependence of a sensor signal of the sensor” in lines 2-3. Claim 1 also recites the same limitation lines 16-17. It is unclear if these recitations are the same as, related to, or different from each other. If they are the same, consistent terminology should be used. If they are different or related, the relationship between the two should be made clear.  Additionally, it is unclear if the recitations of “a corresponding skin sensor value” and “a sensor signal” of claim 3 are the same as, related to, or different from the recitations in lines 16-17 of claim 1. 
Claims 4-5 are rejected by virtue of their dependence from claim 1. 
Claim 5 recites “a skin care device” in line 2. Claim 4 also recites “a skin care device” in line 2. It is unclear if these recitations are the same as, related to, or different from each other. If they are the same, consistent terminology should be used. If they are different or related, the relationship between the two should be made clear. For the purposes of examination, the recitation in claim 5 will be “the skin care device”. 
Claim 6 recites “the system” in line 2. Claim 1 recites “a system” in line 1 and “analysis system” in line 16. It is unclear whether the recitation in claim 6 refers to the system in line 1 or the analysis system in line 16. The relationship should be made 
Claim 9 recites “an average number of pixels of the image above predefined thresholds weighted with the corresponding pixel intensity, respectively” in lines 3-4. It is unclear how the recitation of “the corresponding pixel intensity, respectively” is related to the previously-recited limitations. Is the average number of pixels, the pixels of the image, or the predefined thresholds weighted by the corresponding pixel intensity? For the purposes of examination, the recitation will be interpreted to be such that pixels of the image above predefined thresholds are weighted with corresponding pixel intensities to produce weighted pixels, wherein the weighted pixels are averaged. 
Claim 9 recites “an average number of pixels of the image above predefined thresholds weighted with the corresponding pixel intensity, respectively” in lines 2-4. It is unclear how the “average number of pixels” is determined for the image. For example, is the average determined by counting how many pixels are above a first predefined threshold, counting how many pixels are above a second predefined threshold, and then averaging the counts? Or is the average determined using a plurality of images, as suggested in Page 24, lines 29-30 of the Applicant’s specification?
Claim 9 recites “the corresponding pixel intensity” in line 4. There is insufficient antecedent basis for this limitation in the claim.

Claim 14 recites “light source light” in line 2. Claim 1 also recites “light source light” in line 5. It is unclear if these recitations are the same as, related to, or different from each other. If they are the same, consistent terminology should be used. If they are different or related, the relationship between the two should be made clear. For the purposes of examination, the recitation in claim 14 will be interpreted to be “the visible light source light”.
Claim 14 recites “a skin” in line 3, and claim 1 recites “skin” in line 9. It is unclear if these recitations are the same as, related to, or different from each other. If they are the same, consistent terminology should be used. If they are different or related, the relationship between the two should be made clear. For the purposes of examination, the recitation in claim 14 will be interpreted to be “the skin”. 
Claim 15 is rejected by virtue of its dependence from claim 14. 


(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. In this case, claim 3 does not further limit the subject matter of claim 1 because it recites the same limitations of lines 16-17 of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of copending Application No. 16/499,884. Although the claims at issue are not identical, they are not patentably distinct from each other because the species of claim 12 of copending Application No. 16/499,884 anticipates the claimed genus of claim 1 of the instant application. See MPEP 804 (II) (B) (1). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-6, 8, 10-11, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0253224 A1 (Mir) in view of US 2011/0124987 A1 (Papazoglou).
With regards to claim 1, Mir discloses a system comprising a sensor for measuring a skin parameter (¶ [0012] discloses an apparatus for skin testing, wherein ¶ [0017] discloses that measurements include reaction dimensions, color changes, contour changes, and kinetic data showing rates of change in reaction response); ¶ [0077] discloses an image forming apparatus 110 for providing images), the sensor comprising (i) at least three spatially separated light sources, wherein the light sources are configured to provide visible light source light (¶ [0088] discloses that additional light sources are provided to emit light toward opening 40 from three or more directions; ¶¶ [0086]-[0087] disclose that the light sources may be laser, LED, incandescent, or fluorescent light sources, at least some of which provide visible light source light), wherein the light source light is unpolarized light source light (¶ [0086] discloses laser, LED, incandescent, or fluorescent light sources which naturally produce unpolarized light; ¶ [0086] contemplates that polarizers may be placed at the light source 124 and image sensor 112, thereby disclosing that polarizers may also not be placed at the light source 124), and (ii) a detector configured at a first distance from each of the light sources (Fig. 7A-7C and ¶ [0088] depict light sources being configured at distances away from and normal N which is along the axis of image sensor 112), wherein the sensor has an optical axis (¶ [0086] and Fig. 7A discloses a normal N of the image forming apparatus 110), wherein the sensor is configured to provide the light source light with optical axes under an image of incidence with the optical axis selected from the range of 10-80° (¶ [0086] and Fig. 7A disclose that the oblique angle α at which light source 124 directs light is between 45 degrees and 80 degrees from the normal N), with the skin at a second distance when the sensor is configured on the skin (Fig. 6 and ¶ [0084] depict a skin surface position 72 being located at a distance away from the image sensor 112), and to detect reflected light source light (¶ [0086] discloses obtaining images at image sensor 112; ¶ [0087] discloses diffuse and specular reflection from the skin surface being used for obtaining image), wherein the detector is configured to detect polarized light (¶ [0084] and Fig. 6 disclose the image sensing apparatus 30 including an image sensor 112 and one or more optical elements 114 such as a lens, filter, polarizer, etc.), and wherein the system further comprises an analysis system (Fig. 2a and ¶ [0077] disclose an image processing controller 42 including a CPU or processor), wherein the analysis system is configured to generate corresponding skin sensor value in dependence of a sensor signal of the sensor (¶ [0077] discloses images from image forming apparatus 110 being provided to image processing controller 42; ¶ [0077] discloses that the processor may execute methods illustrated and described with reference to Fig. 10; ¶¶ [0111], [0114] discloses measurement of skin features using the logic flow diagram of Fig. 10), wherein the system is configured to create an image of the skin with the detector (¶ [0086] discloses obtaining images at image sensor 112), wherein the image of the skin comprises a first area wherein a maximum intensity is sensed and a second area at a first image distance from the first area (¶¶ [0111]-[0113] and Fig. 12D disclose determining points of highest and lowest luminance, wherein vertical line 180 extends through the points), wherein the first area and the second area do not overlap (Fig. 13 discloses that the points of highest and lowest luminance do not overlap), wherein the system is further configured to generate the skin sensor value based on an intensity dependent on the reflected light source light along a path between the first area and the second area (¶ [0112] and Fig. 13 depict a graph of pixel luminance obtained from the sampling along vertical line 180 of Fig. 12D and ¶ [0111], wherein the measurements of Fig. 13 include the intensity of the reflected light source light along a path between the first area and the second area;  ¶ [0117] discloses determining a length of the wheal based on the measurements shown in Fig. 13; the Examiner notes that the length of the wheal of ¶ [0117] is dependent on the intensity values of all of the points of Fig. 13, including those along the path between the min and max). 

In a related system for detecting reflected light (Abstract of Papazoglou), Papazoglou discloses the same source-detector separation of 12 mm (¶ [0104]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the source-detector separation of Mir to incorporate a separation of 12 mm as taught by Papazoglou. The motivation would have been to provide a more predictable behavior of the diffuse light (see ¶ [0101] of Papazoglou). Additionally or alternatively, claim 1 would have been obvious in view of the combination since the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP 21044.04).

	With regards to claim 3, the above combination teaches or suggests the analysis system is configured to generate corresponding skin sensor value in dependence of a sensor signal of the sensor (¶ [0077] of Mir discloses images from image forming apparatus 110 being provided to image processing controller 42; ¶ [0077] of Mir discloses that the processor may execute methods illustrated and described with reference to Fig. 10; ¶¶ [0111], [0114] of Mir discloses measurement of skin features using the logic flow diagram of Fig. 10).

With regards to claim 4, the above combination teaches or suggests that the system comprises a skin care device, wherein the skin care device comprises the sensor and the analysis system (Fig. 2A of Mir depicts the skin testing apparatus 10 comprising the image sensing apparatus 30 and the controller 42. The Examiner asserts that the skin testing apparatus 10 is a skin care device because testing skin is an integral component of caring for skin). 

With regards to claim 5, the above combination teaches or suggests that the system comprises a skin care device, wherein the skin care device comprises the sensor (Fig. 2A of Mir depicts the skin testing apparatus 10 comprising the image sensing apparatus 30. The Examiner asserts that the image sensing apparatus 30 of the skin testing apparatus 10 is a skin care device because imaging skin is an integral component of caring for skin), and a second device functionally coupled to the skin care device, wherein the second device comprises the analysis system (Fig. 2A of Mir depicts controller 42 functionally coupled to the image sensing apparatus 30).

With regards to claim 6, the above combination teaches or suggests that the system is configured to generate the skin sensor value based on a slope of a curve defined by the intensity of the reflected light source light along the path between the first area and the second area (¶ [0117] of Mir discloses determining a length of the wheal based on the measurements shown in Fig. 13; the Examiner notes that the length of the wheal of ¶ [0117] is dependent on a derivative (i.e., slope of a curve) of the intensity values of all of the points of Fig. 13, including those along the path between the min and max).

With regards to claim 8, the above combination teaches or suggests that the system is configured to generate the skin sensor value based on a number of pixels of the image above a predefined threshold (¶ [0125] of Mir discloses determination of a flare area by applying a suitable threshold to the image such that pixels above the threshold are in one group and pixels below the threshold are outside the group.)

With regards to claim 10, the above combination teaches or suggests that the system is configured to generate the skin sensor value based on a relation between an integrated intensity of the first area and the second area (Fig. 13 of Mir depicts the intensity of the first area and the second area integrated into one map, wherein the wheal feature is determined based on the graph).

With regards to claim 11, the above combination teaches or suggests that the system is configured to define binary large objects in the image, and wherein the system is configured to generate the skin sensor value based on one or more of average size and maximum size of the binary large objects in the area (Figs. 18A-18C and ¶ [0125] disclose determining a binary image based on pixels within groups and calculating a total flare area (i.e., a maximum size)). 

With regards to claim 14, the above combination teaches or suggests a method of sensing skin gloss (Fig. 10 of Mir depicts a method, wherein ¶ [0111] discloses the determination of luminance of the skin), the method comprising providing light source light with the system according to claim 1 to a skin (Fig. 10 of Mir depicts obtaining images, ¶ [0086] of Mir depicts providing light source light to skin; see the above 103 analysis with regards to combination of Mir and Papazoglou which results in the system according to claim 1)  and sensing with the system the reflected light source light reflected at the skin (¶ [0086] of Mir depicts an image sensor 112 which obtains images based on the reflected light source light). 

With regards to claim 15, the above combination teaches or suggests a data carrier having stored thereon program instructions, which when executed by the system causes the system to execute the method according to claim 14 (¶ [0077] of Mir discloses an image processing controller 42 which executes a program of stored instructions including the method illustrated and described with reference to Fig. 10). 

Claim 2 are rejected under 35 U.S.C. 103 as being unpatentable over Mir in view of Papazoglou, as applied to claim 1 above, and further in view of US 6,571,118 B1 (Utzinger).
With regards to claim 2, the above combination teaches or suggests that the detector comprises a 2D camera (¶ [0084] of Mir discloses that the image sensor 112 is a CCD sensor), wherein the sensor further comprises a focusing lens configured (Fig. 6 and ¶ [0084] of Mir disclose an optical element 114 including a lens, wherein 114 is upstream of 112), wherein the light sources are configured to provide light (¶ [0086] of Mir discloses lasers, LED, incandescent, or fluorescent light sources). Mir further discloses that there is a spectral analysis of skin images such that the spectral characteristics of the light sources and color sensors are taken into account (¶¶ [0123]-[0124]). 
The above combination is silent with regards to an aperture configured upstream of the detector and upstream of the focusing device, wherein the aperture has a diameter selected from the range of 0.1-0.8 mm, and that the light sources are configured to provide unpolarized white light source light. 
In a related system for spectral analysis, Utzinger discloses providing unpolarized white light source light (Col. 9, lines 48-51). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the light sources of Mir to provide white light source light as taught by Utzinger. The motivation would have been to provide more accurate reflectance measurements and/or to provide improved observation of the measurement sight of the physician (Col. 9, lines 48-51 of Utzinger). 
In the related system for spectral analysis, Utzinger discloses an aperture configured upstream of a detector, wherein the aperture has a diameter selected from the range of 0.1-0.8 mm (Col. 18, lines 18-35 disclose an entrance slit having 250 µm diameter and resulting in a spectral resolution of 5 nm, wherein the light is then provided to a CCD camera 44). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified . 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mir in view of Papazoglou, as applied to claim 1 above, and further in view of US 2016/0345818 A1 (Suzuki).
With regards to claim 7, the above combination is silent with regards to whether the system is configured to generate the skin sensor value based on an area below a curve defined by the intensity of the reflected light source light along the path between the first area and the second area. 
In a related system for monitoring features based on luminance imaging (Abstract of Suzuki), Suzuki discloses generate a value based on an area below a curve defined by the intensity of the reflected light source light along the path between the first area and the second area (¶ [0024] and Figs. 2A-2C depict calculations of an upper eyelid position based on a luminance profile which includes an area of maximum reflectance; ¶ [0024] discloses calculation of the eyelid position based on a threshold luminance value which is adjusted in value in an adaptive manner from the sum total of luminance values (i.e., an area under the curve of Fig. 2B)). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of determining the boundaries of the skin feature of interest as taught by Mir to incorporate the method utilizing the threshold as taught by Suzuki. Because both methods are capable of . 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mir in view of Papazoglou, as applied to claim 1 above, and further in view of US 2010/0210903 A1 (Ishihara)
With regards to claim 9, the above combination is silent with regards to whether the system is configured to generate the skin sensor value based on an average number of pixels in the image above predefined thresholds weighted with the corresponding pixel intensity, respectively. 
In a related system for determining properties based on tissue imaging (Abstract of Ishihara), Ishihara discloses processing an image based on an average number of pixels in the image above predefined thresholds weighted with the corresponding pixel intensity, respectively (¶ [0104] discloses an averaging process that determines a number of pixels exceeding luminance level of the predetermined threshold S1 with the number of iterations N0 for averaging). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the image analysis of Mir in view of Papazoglou to incorporate the averaging process as taught by Ishihara. The motivation would have been to a sharper image (¶ [0102] of Ishihara). The Examiner notes that the image is used to generate the skin sensor value in Mir, so the above combination results in the claimed limitation. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mir in view of Papazoglou, as applied to claim 1 above, and further in view of US 2004/0010192 A1 (Benaron). 
With regards to claim 12, the above combination is silent with regards to whether the corresponding sensor value is generated after a flat-field correction. 
In a related system for image analysis (Abstract of Benaron), Benaron discloses a flat-field correction is performed prior to image analysis (¶ [0078]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the image analysis of Mir in view of Papazoglou to incorporate that a flat-field correction is performed prior to the image analysis as taught by Benaron. The motivation would have been to reduce the effect of uneven illumination and reflection (¶ [0078] of Benaron). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mir in view of Papazoglou, as applied to claim 1 above, and further in view of US 2009/0080726 A1 (Cotton).
With regards to claim 13, the above combination is silent with regards to whether the skin sensor value in dependence of a sensor signal of the sensor is based on an average of the respective signals of red, green, and blue channels of the detector. 
In a related system for analyzing an image of skin (Abstract of Cotton), Cotton discloses determining returned light intensity by using either data from individual channels or an average intensity of a number of different colour channels (¶ [0075]). It would have been obvious for one of ordinary skill in the art before the effective filing 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C KIM whose telephone number is (571)272-8637. The examiner can normally be reached M-F 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/S.C.K./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792